PROMISSORY NOTE

$100,000


January 5, 2001


The undersigned, Kevin G. McBride ("Payor"), promises to pay to Green Mountain
Coffee Roasters, Inc., a Vermont corporation ("Payee") or order, the principal
sum of ONE HUNDRED THOUSAND and no/100 DOLLARS ($100,000) with interest accruing
on the unpaid principal balance at a rate equal to the highest Prime Rate as
reported during the period this Note is outstanding by the Wall Street Journal.
The entire unpaid principal and accrued interest shall be due and payable on the
earlier to occur of (i) January 20, 2001 or (ii) the receipt by Payor of the
proceeds of an anticipated loan from Merrill Lynch.


Such payments shall be made at Payee's place of business located at 33 Coffee
Lane, Waterbury, VT 05676 or at such other place as the holder hereof may
designate in writing, and such payments and any other sum due hereunder shall be
made in lawful money of the United States of America.


This Note may be prepaid without penalty.


In the case of default, the Payor agrees to pay the reasonable cost of
collection, including reasonable attorneys' fees.


Every maker, guarantor and endorser waives presentment, demand, protest, and
notice and agrees that the time of payment may be extended without notice or
previous consent.


PAYOR:
/s/ Kevin G. McBride
Kevin G. McBride